Title: Statement of Appropriations for the Navy and Marine Corps, 24 July 1812
From: Madison, James
To: 


July 24th 1812



Balances in the hands of the Secy of Treasury
Balances in the hands of Treasurer
Over


Pay &c of Officers & Seamen
780 119 95
25.810 65



Provisions
289.757  
6 822 52½



Medicines &c
19.000  
446 37



Repairs of Vessels

2.329 24



Contingent &c
11.000  

1.222 79½


Navy yards
28.000  
230 68



Ordnance
293.000  
7.689 74



Sulpher & Salt petre
180.000  
9.072 11



Repairs of Constellation &c

55.000  
3.356 81



Purchase of timber &c

200 000  

388 53


Torpedo Experiment

2.500  




Putting & keeping in Service the Constellation &c
71.250  





Repairs of vessels damaged in action
400 000  




Equipping &c captured vessels Marine corps—
428.750  




Pay &c of M. corps
95.725 10
1.909 61



Clothing M Corps
32.577 20
3.300 17



Military Stores "
2.572 50
105 93



Medicines &c— "
5.500  
216 60



Qr Masters Dept
7.000  
 
1.885. 4



2.901.751 75
57.933 62½
6 853 17½





57.933.62½





   6 853.17½


Balance, in the hands of the Treasurer
51.080.45


Balance in the hands of the Secretary of Treasury
2.901.751.75 





2.952.832.20 


